JUSTICE COTTER
dissents.
¶47 I dissent from the Court’s resolution of Issues 3 and 4. Because I would reverse and remand for a new trial, I would not reach Issues 1 and 2.
¶48 The Williamses argue that the District Court abused its discretion when it excluded from evidence as irrelevant the three right-of-way agreements entered into between the Department and other property owners abutting North Montana Street. I agree. While I cannot fault the Court’s reasoning that each parcel of property is unique, and that the access that works for one parcel may not work for another (see ¶ 36), the purported similarity between the parcels was not the sole reason the agreements were offered. As the Court notes at ¶ 34, the Plaintiffs also argued the agreements would arguably show that the Department recognized that its project impaired access to other businesses, and thus-to the extent the Department was arguing in the instant case that no compensable taking had occurred-constituted an admission against interest. However, the District Court did not address this rationale for admission of the exhibit in its order denying *506admission.
¶49 Evidence is generally admissible if relevant. M. R. Evid. 402. I would conclude that the agreements were relevant to show the Department’s acknowledgment that its road work did impair the business access enjoyed by other businesses. The Plaintiffs here conceded that the amount of compensation would not be admissible and that the offer would not be made for purposes of demonstrating comparability of the property values. In Kiely Construction v. City of Red Lodge, 2002 MT 241, ¶ 95, 312 Mont. 52, ¶ 95, 57 P.3d 836, ¶ 95, we concluded that admission of evidence of prior settlement negotiations and the resulting agreement to demonstrate the arbitrary and capricious nature of the City’s decision at issue, was not error. Similarly, I would conclude here that the agreements were admissible to support Plaintiffs’ contention that the Department was being arbitrary when it argued that their particular way of access-as opposed to that of others-was reasonable and not impaired. The purported distinctions between the properties subject to the right-of-way agreements and Plaintiffs’ property, addressed in ¶ 36 of the Court’s Opinion, could have been adequately and easily addressed on cross-examination.
¶50 I would also conclude the District Court erred in determining that any testimony from Chief Gutcheck would have been irrelevant. (While I agree with the Court’s statement at ¶ 42 that the record on this point is confusing, the District Court did conclude in its order denying Plaintiffs’ motion for a new trial that any testimony from the Chief would have been irrelevant.) The Court states at ¶ 43 that the Chiefs testimony would not be relevant to the narrow issue of whether the Department denied the Williamses access to their property. I agree. However, the evidence was relevant to demonstrate why Plaintiffs decided to and did go out of business, and to rebut the Department’s contention that Plaintiffs’ damages were the result of their voluntary termination of their business and not the reconstruction of the street abutting their property.
¶51 In summary, while I agree with the District Court’s determination of the sole issue for trial (see ¶ 10), I would conclude the court too narrowly limited the admission of relevant evidence to support Plaintiffs’ case and counter the Department’s defenses, to the detriment of Plaintiffs. I would therefore reverse and remand for a new trial. I dissent from our refusal to do so.